PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/176,662
Filing Date: 8 Jun 2016
Appellant(s): Diggins et al.



__________________
Vincent M. Deluca
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 03/09/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/05/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 5-9, 11-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant in the Specification (“AAPA”), including the H.264 video standard, and further in view of US 20100053451 to Seong (“Seong”) also cited in an IDS.

(2) Response to Argument
General Response:
Appellant has created its own lexicography to claim the invention, which is not industry standard lexicography.  
However, when reading the Specification, the clam terms refer to what is conventional in motion video coding, particularly in application of frame interpolation (i.e. using the motion coding of the video signal to generate additional frames of video from neighboring frames of video in order to increase the video frame rate).
AAPA describes that it was known to generate an interpolated frame between a previous and a following frame by finding the best motion vectors, which can be simply splitting a motion vector into two equal and opposite motion vectors at a mid-point in a motion vector from a previous frame to the following frame (i.e.  having equal forward and reverse motion from the interpolated frame to the following and previous frames respectively).  See AAPA, Specification, Page 1, last paragraph, and Page 3, first and second paragraphs and substantive restatement of these features in Claim 1 (as cited in the Reasons for Rejection).
See this feature in the proposed invention Fig. 6 (first figure below), and the identical feature in AAPA Fig. 2 (first figure below) and in Seong, Fig. 6 (third below).   This is because they all use an existing video coding standard, H.264.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


AAPA does not teach the claimed preference of equal vectors (double-ended vectors) to other vectors.  Appellant's proposed contribution is in splitting the motion vector search into two steps:
(1) The preferred method, “if the first forward and backward vectors are inverse to one another … forming an average of the first forward and backward vectors”  Note that forming an average of two vectors that are equal in magnitude, is simply selecting the magnitude of either of the vectors. See Specification, Fig. 6 (above).
(2) And the alternative method, “if the first forward and backward vectors are not inverse to one another … determine which of the generated vector candidates represents the best estimate”  
This same method is cited in Seong:
(1) Determining if the interpolation vectors are equal and inverse: “when the MVD calculated by the initial motion vector selection unit 204 is zero, the forward motion vector MVforw and the backward motion vector MV back are the same” … and forming the average by “select[ing] either of two candidate vectors.” See Seong, Paragraphs 38-39 and Fig. 6 (above).
(2) And, determining when the interpolation vectors are not equal and inverse:  “when the MVD is greater than 0 and less than the predetermined threshold T” … and determining which of the generated vector candidates represents the best estimate:  “select a motion vector having a smaller block matching error.”  Seong, Paragraphs 40 and 54-55.

	For these reasons, the claims should remain rejected.
Response to Specific Arguments:
In order of relevance:
On Page 15, last paragraph, Appellant has argued that prior art does not teach a “double-ended vector,” also referenced as a “bidirectional vector.”  
Examiner notes that this is not an industry standard term. However, Specification Fig. 6 (above) defines a bidirectional vector as two half-vectors, equal in magnitude and opposite in direction from the interpolated frame.
This same motion vector split is illustrated in AAPA, Fig. 2 (above) and Seong, Fig. 6 above.  
 
On pages 14-15, Appellant substantively argues:  “Seang does not disclose a system or method wherein a first output vector is generated for the search block of the output frame by forming an average of first forward and backward vectors …”
As Examiner noted above, the claims require:  “if the first forward and backward vectors are inverse to one another … forming an average of the first forward and backward vectors”  In the claimed case, forming an average of two vectors equal in magnitude, is simply selecting the magnitude of either of the vectors. 
Seong does just that, forming the average by “select[ing] either of two candidate vectors.” See Seong, Paragraphs 38-39.
See identical results in Specificaiton, Fig. 6 (above) and Seong, Fig. 6 (above).

Seong, also teaches that an average operation can be performed on vectors of different magnitudes and directions.  Seong, Paragraphs 38-39.  This operation can be performed on two equal vectors as well, but it is not required for “forming an average” in that case, because the average is formed by “either of two candidate vectors” as noted above.

Conclusion:
Appellant’s lexicography does not results in a patentable distinction, because prior art corresponds to the example claim embodiments found in the Specification.
While Applicant is allowed to be his own lexicographer in describing claim structures, Examiner must reject the claim based on the broadest reasonable interpretation of the claimed elements and not based on the presence of Applicant’s exact phrasing.  See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997); MPEP 904.01(a).

For the above reasons, it is believed that the rejections should be Affirmed.

Respectfully submitted,
/Mikhail Itskovich/
Primary Examiner, Art Unit 2483
Conferees:
/JOSEPH G USTARIS/           Supervisory Patent Examiner, Art Unit 2483     

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.